Kellogg, J. (dissenting):
The prevailing opinion, as I understand it, construes the sanitary code of the city of Cortland as requiring a license to sell ice cream only in cases where it is made from milk or' cream purchased of a local dealer who has no license. In other words, an unlicensed dairyman may sell his milk and cream outside the city limits; it may be made into ice cream there and sold in the city without license, while if the'cream was sold in the city and ^manufactured there a license would be. required. To me this is too technical a construction to put upon a health law. I think the ordinance was intended to protect the people from impure milk and cream and impure ice cream, and it should fairly be given that effect. It cannot give to ice cream made outside of the city with boughten milk any advantage over ice cream made within the city. The object of the ordinance is not to discriminate against local *460manufacturers or dealers but to prevent, the sale of unwholesome ice cream. The place of its manufacture is immaterial; the material from. which it is manufactured is most material.
Betts, J., concurred.
Order reversed, with ten dollars costs and disbursements against the city of Cortland, and motion granted, with ten dollars costs.